Title: Thomas Jefferson’s List of Slave Vaccinations, April–May 1816
From: Jefferson, Thomas
To: 


          
            
              1816.
              
              Vaccinations.
              
            
            
              April
              }
              Edy’s
              
              James
            
            
              May
              
              
              Maria
            
            
              
              
              
              
              Patsy
              {
              Betsy
            
            
              
              
              
              
              Peter
            
            
              
              
              Fanny’s
              
              Ellen.
            
            
              
              
              
              
              Jenny
            
            
              
              
              
              
              
            
            
              
              
              Sally’s
              
              Madison
            
            
              
              
              
              
              Eston.
            
            
              
              
              
              
              
            
            
              
              
              
              {
              Mary 
            
            
              
              
              Moses’s
              William
            
            
              
              
              
              Davy
            
            
              
              
              
              
              Celia
            
            
              
              
              
              
              Tucker.
            
            
              
              
              
              
              Zacharias
            
            
              
              
              
              
              Patsy.
            
            
              
              
              Ursula’s
              
              Joe.
            
            
              
              
              
              
              Anne.
            
            
              
              
              
              
              Cornelius 
              {
              Thomas
            
            
              
              
              
              
              
            
            
              
              
              Cretia’s
              
              John
            
            
              
              
              
              
              Randal.
            
            
              
              
              
              
              Henry
            
            
              
              
              
              
              Milly
            
            
              
              
              
              
              Lilburn
            
            
              
              
              
              
              Matilda.
            
            
              
              
              
              
              James.
            
            
              
              
              Ned’s
              
              Moses
            
            
              
              
              
              
              Sucky
            
            
              
              
              
              
              
            
            
              
              
              Jerry’s
              
              Jupiter.
            
            
              
              
              
              
              Isaiah
            
            
              
              
              
              
              Jerry.
            
            
              
              
              Minerva’s
              
              Willis
            
            
              
              
              
              
              Archy
            
            
              
              
              
              
              Jordan.
            
            
              
              
              Virginia’s
              
              Robert
            
            
              
              
              
              
              Amanda
            
            
              
              
              Esther’s
              
              Lindsay.
            
            
              
              
              Mary’s
              
              Washington.
            

            
            
              
              
              Rachael’s
              
              Eliza.
            
            
              
              
              
              
              Ellen.
            
            
              
              
              Lilly’s
              
              Lucy
            
            
              
              
              
              
              Stannard
            
            
              
              
              Bedford Billy.
            
          
        